Opinion of the Court
ROBERT E. Quinn, Chief Judge:
The president of the special court-martial which convicted the accused, on his plea of guilty, of several offenses under the Uniform Code, did not instruct the members on the maximum limits of punishment. This was error. United States v Turner, 9 USCMA 124, 25 CMR 386. The staff judge advocate in his post-trial review discussed the effect of the error. He noted the substantial difference between the aggregate punishment for the offenses and the maximum sentence power of the special court-martial, He also observed that defense counsel, a lawyer certified under Article 27 (b) of the Uniform Code of Military Justice, 10 USC § 827, “participated” in an open court discussion on the maximum amount of forfeitures which could be imposed. He concluded that the failure to instruct on the limits of punishment did not prejudice the accused. We agree with this conclusion. United States v Reid, 10 USCMA 71, 27 CMR 145.
Accordingly, the decision of the board of review is affirmed.
Judge LatimeR concurs.